409 F.2d 1352
James Harrison COLLINS, Appellant,v.UNITED STATES of America, Appellee.
No. 23081.
United States Court of Appeals Ninth Circuit.
April 16, 1969.

Donald C. Carroll, San Francisco, Cal., for appellant.
John P. Hyland, U. S. Atty., James J. Simonelli, Asst. U. S. Atty., Sacramento, Cal., for appellee.
Before KOELSCH and BROWNING, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
James Harrison Collins has appealed from the judgment convicting him of violating the Dyer Act. His sole specification centers upon the contention that the verdict is not supported by substantial evidence. We disagree.


2
As in Jarvis v. United States, 312 F.2d 563, 564, (9th Cir. 1963) the conclusion may be reached in this case on the basis of the record that Collins "lost his case when United States v. Turley, 352 U.S. 407, 77 S. Ct. 397, 1 L. Ed. 2d 430, was decided in 1957, holding that an embezzled car could be the subject of a conviction under the Dyer Act."


3
When renting the car on December 28, 1967, Collins agreed to return it to the rental agency at Killeen, Texas by January 4, 1968. Where he was on the latter date does not appear, but the evidence is that on January 9, he had the car in Louisiana; that he continued to have it in his possession until April 10, when he was stopped in California for a traffic violation, and that when initially questioned there he claimed ownership. Necessarily he had driven the car across "a lot of state lines" during the intervening three months and in the course of adding over 10,000 miles to the mileage shown on the odometer. True, there was no direct proof to establish at what precise place and time he first asserted ownership, but the circumstances were such that a jury might well have found he did so at least before entering California.


4
The judgment is affirmed.



Notes:


*
 Hon. W. J. Jameson, United States District Judge, Billings, Montana, sitting by designation